Exhibit 12.1 RATIO OF EARNINGS TO FIXED CHARGES CALCULATION Our ratios of earnings to fixed charges for theyears ended December 31, 2010, 2009 and 2008, using financial information calculated in accordance with International Financial Reporting Standards, or “IFRS” as issued by the IASB were: For the Year Ended December 31, Period (in millions of Ch$) Earnings: Income before income taxes Distributed earnings from associated companies ) ) ) Fixed charges Total earnings Fixed charges: Interest expenses (*) Interest capitalized — — — Total fixed charges Ratio of earnings to fixed charges % % % (*) This item considers the interest related to deposits. The ratio of earnings to fixed charges excluding interest in deposits is 2.83%, 4.38% and 1.75% for the years ended December 31, 2010, 2009 and 2008, respectively.
